Exhibit 10.1


SHARE EXCHANGE AGREEMENT
 


 
THIS SHARE EXCHANGE AGREEMENT dated effective as of March 30, 2013 (the
“Agreement”) is entered into by and among AEGEA, LLC., a Delaware limited
liability company (“AEGEA”) and its members listed on the Signature Page to this
Agreement (the “AEGEA Members”), all of whom maintain their business address at
772 U.S. Highway One, Suite 200, North Palm Beach, FL 33408,  Forever Valuable
Collectibles, Inc., a Colorado Corporation, located at 535 16th Street, Suite
820, Denver Colorado (“Forever Valuable”), and Energis Petroleum, LLC, a Florida
limited liability company (“Energis”) and its members (the “Energis Members”),
all of whom maintain their business address at c/o 772 U.S. Highway One, Suite
200, North Palm Beach, FL 33408. Except as otherwise provided herein, AEGEA,
Forever Valuable, the AEGEA Members, Energis and the Energis Members are
collectively referred to herein as the “Parties.”


WHEREAS, Forever Valuable agrees to acquire 100% of the issued and outstanding
membership interests of AEGEA from the AEGEA Members in exchange for the
issuance of 79,000,000 shares of Forever Valuable’s Common Stock, no par value
(the “Common Stock”) (the AEGEA Exchange”) upon the terms, and subject to the
conditions, set forth in this Agreement;
 
WHEREAS, Forever Valuable agrees to acquire 100% of the issued and outstanding
membership interests of Energis from the Energis Members and certain individuals
and/or entities that have provided valuable services to Energis (together
referred to herein as “Energis Exchange Shareholders”) as of the Closing date,
in exchange for the issuance of 100 shares of Forever Valuable’s Series A
Convertible Preferred Stock, no par value, (the “Series A Convertible Preferred
Stock”) which shares shall have the rights, preferences and privileges as set
forth on the Certificate of Designations, Preferences and Rights of Series A
Convertible Preferred Stock attached to this Agreement as Exhibit “A”  and
15,000,000 shares of Forever Valuables Common Stock (the “Energis Exchange”)
upon the terms, and subject to the conditions, set forth in this Agreement;
 
WHEREAS,  The AEGEA Exchange and the Energis Exchange are hereinafter
collectively referred to as the “Exchange.”  On the Closing Date, the AEGEA
Members and the Energis Exchange Shareholders will become shareholders of
Forever Valuable.
 
WHEREAS, it is intended that, for federal income tax purposes, the Exchange
shall qualify as a reorganization under the provisions of Section 368(a) of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder (the “Code”);
 
WHEREAS, AEGEA and Forever Valuable desire to make certain representations,
warranties, covenants and agreements in connection with this Agreement;
 
WHEREAS, the Board of Directors of Forever Valuable and the Managers of AEGEA
deem it advisable and in the best interests of their respective constituents:
(i) that the AEGEA Members acquire 79,000,000 shares of the common stock of
Forever Valuable representing approximately 69% of the issued and outstanding
common stock of Forever Valuable after giving effect to the issuance of these
shares and (ii) the Energis Members acquire 100 shares of the Series A Preferred
Stock, and the Energis Exchange Shareholders acquired 15,000,000 shares of the
common stock of Forever Valuables, representing approximately 13% of the issued
and outstanding common stock of Forever Valuable after giving effect to the
issuance of these shares in exchange for Forever Valuable’s receipt of 100% of
the membership interests of AEGEA and Energis, respectively, all in accordance
with the terms and conditions of this Share Exchange Agreement.

 
 

--------------------------------------------------------------------------------

 


NOW, THEREFORE, the Parties hereto make the following promises, covenants,
representations, warranties and agreements:


1. Pre-Closing Actions of Forever Valuable.  Either prior to or immediately upon
execution of this Agreement and prior to the Closing Date as set forth herein,
Forever Valuable shall undertake the following actions:
 
(a)           The Board of Directors of Forever Valuable shall unanimously
approve and deliver to Lanham & Lanham, LLC (the "Escrow Agent") in escrow,
resolutions with respect to: (i) approving the Exchange and the other actions
set forth herein (collectively, the “Transactions”); (ii) increasing or
directing the size of Forever Valuable’s Board of Directors (the “Board”) to be
a number of members as determined by AEGEA; (iii) electing individuals selected
by AEGEA to the Board, (iv) the current members of the Board tendering their
resignations as officers and directors of Forever Valuable and its subsidiaries
effective as of the Closing Date (v) an amendment to Forever Valuable’s Articles
of Incorporation (the “Amendment”) increasing its authorized capital stock from
50,000,000 shares of common stock to 1,000,000,000 shares of common stock,
$0.001 par value per share  (the “Common Stock”) and 100,000,000 shares of
Undesignated Preferred Stock (“Preferred Stock”) of which 100 shares shall be
designated Series A Convertible Preferred Stock (the “Series A Preferred
Stock”), a form of which designation is attached hereto as Exhibit A.
 
(b)           Forever Valuable shall prepare and deliver to counsel for AEGEA
for review a Form 8-K filing, as required to be filed with the Securities and
Exchange Commission (the “Commission”) in connection with the execution of this
Agreement.


(c)           Forever Valuable shall prepare and deliver to counsel for AEGEA
for review, the Form 10-K filing for the year ended December 31, 2012, including
the audited financial statements to be included thereon, to be filed with the
Commission on or before April 1, 2013.


(d)           Forever Valuable shall take such actions as are required such that
at Closing there shall be a total of 115,000,000 shares of Common Stock issued
and outstanding after giving effect to the 94,000,000 shares to be issued to
AEGEA and Energis at Closing and 100 shares of the Series A Preferred Stock
issued and outstanding after giving effect to the 100 shares to be issued to
Energis.


(e)           Forever Valuable shall issue and deliver to the Escrow Agent, a
total of 94,000,000 shares of Common Stock of Forever Valuable (which at the
time of Closing will reflect approximately 82% of the fully diluted issued and
outstanding common stock of Forever Valuable) for delivery to the AEGEA Members
and Energis Exchange Shareholders at Closing and 100 shares of the Series A
Preferred Stock for deliver to the Energis Members, as of the Closing date, as
directed by the recipient of such shares (the “Escrowed Forever Valuable
Shares”).


(f)           Forever Valuable shall prepare and deliver to counsel for AEGEA
for review, a Form 14-F filing to be filed with the Commission on the Closing
date.


(g)           Forever Valuable shall deliver letters of resignation of Forever
Valuable’s current officers and directors to be effective ten (10) days
following the filing of the Form 14-F.


(h)           Forever Valuable shall use its reasonable best efforts to prepare
and complete the documents necessary to be filed with local, state and federal
authorities to consummate the transactions contemplated hereby, including a
Schedule 14C Information Statement or 14A Proxy Statement as to the amendment to
the Articles of Amendment to Articles of Incorporation (the “Articles of
Amendment”) as required to effectuate the terms and conditions of this Agreement
and clear comments with the SEC as to same as may be required.


(i)           Forever Valuable shall deliver and file, subject to AEGEA’s
approval, the Articles of Amendment to reflect the above actions.

 
2

--------------------------------------------------------------------------------

 
 
(j)           Forever Valuable shall form one wholly owned subsidiary (the
“Forever Valuable Subsidiary”) for the transfer of all current assets and
operations of Forever Valuable as of the date of this Agreement (excluding the
rights provided for in this Agreement).


2. Pre-Closing Actions of AEGEA and ENERGIS.  Prior to the Closing Date as set
forth herein, AEGEA shall undertake the following actions:
 
(a)           AEGEA shall cause its Board of Managers to execute and deliver
resolutions approving the Transactions set forth herein.  AEGEA shall cause its
members to execute and deliver resolutions approving the Transactions set forth
herein.
 
(b)           AEGEA shall begin an audit on its land and operations in
accordance with US GAAP using a PCAOB qualified auditor.
 
(c)           Energis shall cause its Board of Managers to execute and deliver
resolutions approving the Transactions set forth herein.

 
(d)           Energis shall cause its members to execute and deliver resolutions
approving the Transactions set forth herein.


3. Conditions to Closing.  The Parties' obligation to close the Transaction will
be subject to specified conditions precedent including, but not limited to, the
following:


(a)           The representations and warranties of AEGEA, Energis and Forever
Valuable as set forth in Sections 6, 7 and 8 herein, respectively, shall remain
accurate as of the Closing Date and no material adverse change in the business
of AEGEA shall have occurred.


(b)           All the documents necessary to be filed with local, state and
federal authorities, including without limitation the Form 8-K, are prepared.


(c)           Forever Valuable shall have provided Board and Shareholder
resolutions required to effectuate the new Board composition, the corporate name
change and other Transactions described herein.


(d)           Forever Valuable shall retain its good standing as a publicly
traded company quoted on the OTCBB under the symbol “FVBC" or such new symbol as
FINRA may designate. There is no action or proceeding pending or, to Forever
Valuable’s knowledge, threatened against Forever Valuable by The Financial
Industry Regulatory Authority ("FINRA") or any other regulatory or self
regulatory organization with respect to any intention by such entity to prohibit
or terminate the quotation of Forever Valuable Common Stock on the OTCBB.


(e)           Forever Valuable shall be Depository Trust Company (“DTC”)
eligible and listed in transferable status and shall not be subject to any DTC
“chills” or “locks.”


(f)           Accuracy of Representations and Performance of Covenants.  The
representations and warranties made by Forever Valuable in this Agreement were
true when made and shall be true as of the Closing Date (except for changes
therein permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at and as of the Closing
Date.  Additionally, Forever Valuable shall have performed and complied with all
covenants and conditions required by this Agreement to be performed or complied
with by Forever Valuable.

 
3

--------------------------------------------------------------------------------

 
 
(g)           Officer’s Certificate.  The AEGEA Members and the Energis Members
shall have been furnished with a certificate dated as of the Closing Date and
signed by a duly authorized executive officer of Forever Valuable stating that
(i) the Forever Valuable’s representations and warranties contained herein are
true and correct as of the Closing as though made at and as of the Closing, and
(ii) the copies of Forever Valuable’s certificate of incorporation, as amended,
and the Forever Valuable’s bylaws, both attached to the officer’s certificate,
are true and correct copies of such documents
 
(h)           Good Standing.  The AEGEA Members and the Energis Members shall
have received a certificate of good standing from the Secretary of State of
Colorado, dated as of a date within sixty days prior to the Closing Date
certifying that Forever Valuable is in good standing as a corporation in the
State of Colorado.


(i)            Forever Valuable shall be current in filing  all tax returns
required and have paid all taxes reported as due thereon.


(j)           No Governmental Prohibition.  No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.


(k)           Approval by Forever Valuable Board of Directors.  The Transactions
and this agreement shall have been approved by the Board of Directors.


(l)           Consents.  All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of Forever Valuable after the Closing Date on the basis as presently
operated shall have been obtained.


(m)           Shareholder Report.  The AEGEA Members and the Energis Members
shall receive from Forever Valuable, a shareholder’s report reflecting all of
the issued and outstanding shares of the Common Stock which total shall not
exceed 12,012,600 shares (exclusive of the 94,000,000 shares issuable hereunder)
and there shall be no outstanding shares of Preferred Stock (exclusive of the
100 shares issuable hereunder).


(n)           Other Items.  AEGEA shall have received a bleed-out letter from
certain of the shareholders of Forever Valuable described below in the form
attached hereto as Exhibit B (the “Bleed Out Letter”) and further opinions,
documents, certificates, or instruments relating to the transactions
contemplated hereby as the AEGEA Members and the Energis Members may reasonably
request.  The bleed-out shall be executed by the two shareholders owning
collectively 9,000,000 shares of the Common Stock and shall prohibit said
shareholders from selling their respective shares of the Company’s Common Stock
as set forth in the Bleed Out Letter.


(o)           Forever Valuable shall have filed the Articles of Amendment set
forth on Exhibit C attached hereto with the Colorado Secretary of State.


(p)           Forever Valuable shall prepare and file before closing its Form
10-K for the period ended December 31, 2012.


(q)           Forever Valuable shall have zero liabilities at closing, and all
current vendors shall be paid in full as of the Closing Date, including, but not
limited to, the transfer agent and SEC Edgar filing agent.


(r)           Forever Valuable shall have assumed the Energis Member Loans, as
hereinafter defined.


(s)           The holder of the Lion Financial Mortgage, as hereinafter defined,
shall have consented to this Transaction.


(t)           Forever Valuable shall have assumed the Lion Financial Mortgage;

 
4

--------------------------------------------------------------------------------

 


(u)           Forever Valuable shall have assumed any outstanding loans and
obligations of AEGEA, including any loan transactions entered into after the
execution of this Agreement and prior to Closing.


(v)           Each of the Members of Energis, as of the date of this Share
Exchange Agreement shall have consented to this Transaction.


4. At and subsequent to the Closing.


(a)           The closing (“Closing” or “Closing Date”) of the transactions
contemplated by this Agreement shall occur following completion of the
conditions set forth in this Agreement. The Closing shall take place at a
mutually agreeable time and place and is anticipated to close by no later than
June 1, 2013.  At the Closing, Lanham & Lanham, LLC shall release from escrow
letters of resignation and the Forever Valuable Board Resolutions effectuating
the election of individuals selected by AEGEA to the Board of Directors.


(b)           At the Closing, Lanham & Lanham, LLC shall deliver the Escrowed
Forever Valuable Shares to the AEGEA Members and the Energis Members.


(c)           At the Closing, the existing officers of Forever Valuable shall
resign and be replaced by those officers appointed by the new Board of
Directors.
 
(d)           On or before the Closing, Forever Valuable will have changed it's
name to AEGEA, Inc.


(e)           Within four business days subsequent to the Closing, Forever
Valuable will file the Form 8-K required for the transactions contemplated by
this Agreement.


5. Timing of Closing.  The Closing is anticipated to occur by May 31, 2013, but
shall occur upon the satisfaction of the conditions set forth in this Agreement
and upon instructions from the parties hereto to the Escrow Agent.  The Closing
Date shall be mutually agreed upon by the parties, but shall occur as soon as
possible after the satisfaction of the closing conditions set forth in this
Agreement, unless the Escrow Agent receives instructions otherwise from all of
the parties or notice from a party that the conditions set forth herein have not
occurred.  In the event the Closing does not occur on or before May 31, 2013 or
upon mutual written instructions from the Parties hereto, (a) the Escrow Agent
shall return all documents and records of AEGEA, Energis and their members held
in escrow to the respective owner of such property, including instruments of
conveyance of the membership interests in AEGEA and Energis and (b) the Escrow
Agent shall return the Escrowed Forever Valuable Shares to Forever Valuable.


6. Representations of AEGEA.  AEGEA represents and warrants as follows:


(a)           Authorized Membership Interest.  The AEGEA Members own all of the
issued and outstanding Units of AEGEA as set forth in Exhibit D representing on
a collective basis a 100% interest in AEGEA.  The issued and outstanding AEGEA
Units are validly issued, fully paid, and non-assessable and not issued in
violation of the preemptive or other rights of any person.


(b)           Organization of AEGEA; Authorization.  AEGEA is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware with full corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
AEGEA is qualified to do business in the State of Florida.  The execution,
delivery and performance of this Agreement have been duly authorized by all
necessary corporate action and this Agreement constitutes a valid and binding
obligation of AEGEA; enforceable against it in accordance with its terms.  AEGEA
has no subsidiaries.

 
5

--------------------------------------------------------------------------------

 


 (c)           No Conflict as to AEGEA.  Neither the execution and delivery of
this Agreement nor the consummation of the Transaction will (a) violate any
provision of the membership agreement or by-laws (or other governing instrument)
of AEGEA or (b) violate, or be in conflict with, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, or result in the termination of, or accelerate the performance required
by, or excuse performance by any person of any of its obligations under, or
cause the acceleration of the maturity of any debt or obligation pursuant to, or
result in the creation or imposition of any encumbrance upon any property or
assets of AEGEA under, any material agreement or commitment to which AEGEA is a
party or by which its property or assets is bound, or to which any of the
property or assets of AEGEA is subject, or (c) violate any statute or law or any
judgment, decree, order, regulation or rule of any court or other governmental
body applicable to AEGEA except, in the case of violations, conflicts, defaults,
terminations, accelerations or encumbrances described in clause (b) of this
Section for such matters which are not likely to have a material adverse effect
on the business or financial condition of AEGEA.


(d)           Consents and Approvals of Governmental Authorities. No consent,
approval or authorization of, or declaration, filing or registration with, any
governmental body is required to be made or obtained by AEGEA in connection with
the execution, delivery and performance of this Agreement by AEGEA or the
consummation of the Transaction.


(e)           Other Consents. Except for the consent of the AEGEA Members, no
consent of any Person is required to be obtained by AEGEA to the execution,
delivery and performance of this Agreement including, but not limited to,
consents from parties to leases or other agreements or commitments, except for
any consent which the failure to obtain would not be likely to have a material
adverse effect on the business and financial condition of AEGEA as a whole.


(f)           Litigation.  There is no action, suit, inquiry, proceeding or
investigation by or before any court or governmental body pending or threatened
in writing against or involving AEGEA which is likely to have a material adverse
effect on the business or financial condition of AEGEA as a whole, or which
questions or challenges the validity of this Agreement.  AEGEA is not subject to
any judgment, order or decree that is likely to have a material adverse effect
on the business or financial condition of AEGEA as a whole.


(g)           Absence of Certain Changes. AEGEA has not suffered the damage or
destruction of any of its properties or assets (whether or not covered by
insurance) which is materially adverse to the business or financial condition,
or made any disposition of any of its material properties or assets other than
in the ordinary course of business.


 
(h)           Compliance with Law. The operations of AEGEA have been conducted
in accordance with all applicable laws and regulations of all governmental
bodies having jurisdiction over them, except for violations thereof which are
not likely to have a material adverse effect on the business or financial
condition of AEGEA as a whole.  AEGEA has not received any notification of any
asserted present or past failure by it to comply with any such applicable laws
or regulations.  AEGEA has all material licenses, permits, orders or approvals
from the governmental bodies required for the conduct of its business, and is
not in material violation of any such licenses, permits, orders and
approvals.  All such licenses, permits, orders and approvals are in full force
and effect, and no suspension or cancellation of any thereof has been
threatened.


(i)          Title to Properties.  AEGEA owns the AEGEA Intellectual and
Personal Property included on the list attached to this Agreement as Exhibit E
(the “AEGEA Assets”).  The AEGEA Assets are free and clear of all liens and
encumbrances except as set forth on Exhibit E. The properties and assets of
AEGEA include all rights, properties and other assets necessary to permit AEGEA
to conduct business in all material respects in the same manner as it is
conducted on the date of this Agreement.

 
6

--------------------------------------------------------------------------------

 


7. Representations of Energis.  Energis represents and warrants as follows:


(a)           Authorized Membership Interest.  The Energis Members own all of
the issued and outstanding Units of Energis representing on a collective basis a
100% interest in Energis.  The issued and outstanding Energis Units are validly
issued, fully paid, and non-assessable and not issued in violation of the
preemptive or other rights of any person.
 
 
(b)           Organization of AEGEA; Authorization.  Energis is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Florida with full corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
Energis is qualified to do business in the State of Florida.  The execution,
delivery and performance of this Agreement have been duly authorized by all
necessary corporate action and this Agreement constitutes a valid and binding
obligation of Energis; enforceable against it in accordance with its
terms.  Energis has no subsidiaries.


 (c)           No Conflict as to Energis.  Neither the execution and delivery of
this Agreement nor the consummation of the exchange of the Energis membership
interests will (a) violate any provision of the membership agreement or by-laws
(or other governing instrument) of Energis or (b) violate, or be in conflict
with, or constitute a default (or an event which, with notice or lapse of time
or both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or excuse performance by any person of
any of its obligations under, or cause the acceleration of the maturity of any
debt or obligation pursuant to, or result in the creation or imposition of any
encumbrance upon any property or assets of Energis under, any material agreement
or commitment to which Energis is a party or by which its property or assets is
bound, or to which any of the property or assets of Energis is subject, or (c)
violate any statute or law or any judgment, decree, order, regulation or rule of
any court or other governmental body applicable to Energis except, in the case
of violations, conflicts, defaults, terminations, accelerations or encumbrances
described in clause (b) of this Section for such matters which are not likely to
have a material adverse effect on the business or financial condition of
Energis.


(d)           Consents and Approvals of Governmental Authorities. No consent,
approval or authorization of, or declaration, filing or registration with, any
governmental body is required to be made or obtained by Energis in connection
with the execution, delivery and performance of this Agreement by Energis or the
consummation of the sale of the Energis Membership Interest.


(e)           Other Consents. Except for the consent of the Energis Members and
the holder of the mortgage entered into between Energis and Lion Financial, LLC
encumbering the Energis Real Property, as hereinafter defined (the “Lion
Financial Mortgage”), no consent of any person is required to be obtained by
Energis to the execution, delivery and performance of this Agreement or the
consummation of the Transaction including, but not limited to, consents from
parties to leases or other agreements or commitments, except for any consent
which the failure to obtain would not be likely to have a material adverse
effect on the business and financial condition of Energis as a whole.


(f)           Litigation.  Other than as disclosed on Schedule 7(f), there is no
action, suit, inquiry, proceeding or investigation by or before any court or
governmental body pending or threatened in writing against or involving Energis
which is likely to have a material adverse effect on the business or financial
condition of Energis as a whole, or which questions or challenges the validity
of this Agreement.  Energis is not subject to any judgment, order or decree that
is likely to have a material adverse effect on the business or financial
condition of Energis as a whole.


(g)           Absence of Certain Changes. Energis has not suffered the damage or
destruction of any of its properties or assets (whether or not covered by
insurance) which is materially adverse to the business or financial condition,
or made any disposition of any of its material properties or assets other than
in the ordinary course of business.

 
7

--------------------------------------------------------------------------------

 
 
(h)           Compliance with Law. The operations of Energis have been conducted
in accordance with all applicable laws and regulations of all governmental
bodies having jurisdiction over them, except for violations thereof which are
not likely to have a material adverse effect on the business or financial
condition of Energis as a whole.  Energis has not received any notification of
any asserted present or past failure by it to comply with any such applicable
laws or regulations.  Energis has all material licenses, permits, orders or
approvals from the governmental bodies required for the conduct of its business,
and is not in material violation of any such licenses, permits, orders and
approvals.  All such licenses, permits, orders and approvals are in full force
and effect, and no suspension or cancellation of any thereof has been
threatened.


(i)          Title to Properties and Land Lease.  Energis owns the Energis Real
Property set forth in Schedule 7(i)(a) (the “Energis Real Property”).  The
Energis Real Property is subject to the Lion Financial Mortgage and will be
subject to a land lease (the “Energis Land Lease”), but otherwise free and clear
of all liens and encumbrances and are not, in the case of real property, subject
to any material rights of way, building use restrictions, exceptions, variances,
reservations or limitations of any nature whatsoever except, with respect to all
such properties and assets, (i) the Lion Financial Mortgage and the Energis Land
Lease, with respect to which no default (or event which, with notice or lapse of
time or both, would constitute a default) exists, (ii) imperfections of title,
if any, none of which materially detracts from the value or impairs the use of
the property subject thereto, or impairs the operations of Energis as a whole
and (iii) zoning laws that do not impair the present or anticipated use of the
property subject thereto, and (iv) liens for current taxes not yet due.  The
properties and assets of Energis include all rights, properties and other assets
necessary to permit Energis to conduct business in all material respects in the
same manner as it is conducted on the date of this Agreement.


(j)  Energis Member Loans.  Schedule 7(j) describes loans made by Energis
Members to Energis in connection with its formation and operations which loan
and loan agreements may be entered into both before and after the execution of
this Share Exchange Agreement (the “Energis Member Loans”).


8. Representations of Forever Valuable. Forever Valuable for its respective
rights and interests represents and warrants as follows:


(a)           Organization; Authorization.  Forever Valuable is a corporation
duly organized, validly existing and in good standing under the laws of Colorado
with full corporate power and authority to execute and deliver this Agreement
and to perform its obligations hereunder. The execution, delivery and
performance of this Agreement have been duly authorized by all necessary
corporate action of Forever Valuable and this Agreement constitutes a valid and
binding obligation; enforceable against in accordance with its terms.  Forever
Valuable has no subsidiaries.


(b)           Capitalization.  The authorized capital stock of Forever Valuable
consists of 50,000,000 shares of common stock, no par value, and 1,000,000
shares of preferred stock, authorized.  As of the date of this Agreement,
Forever Valuable has 12,012,600 shares of common stock issued and outstanding
and no shares of its preferred stock.  No shares have otherwise been registered
under state or federal securities laws.  As of the Closing Date, all of the
issued and outstanding shares of common stock of Forever Valuable are validly
issued, fully paid and non-assessable and, and as of the Closing Date there will
not be outstanding, any warrants, options or other agreements on the part of
Forever Valuable obligating Forever Valuable to issue any additional shares of
common or preferred stock or any of its securities of any kind, except for such
shares or securities called for in this Agreement.  The Common Stock of Forever
Valuable is presently quoted on the over-the-counter bulletin board under the
symbol “FVBC”.  Forever Valuable is current in all of its required filings with
the U.S. Securities & Exchange Commission.  Forever Valuable is a not a “shell”
corporation as defined by Rule 405 promulgated under the Securities Act of 1933,
as amended.


(c)  Subsidiaries and Predecessor Corporations. Forever Valuable does not have
any predecessor corporation(s), no subsidiaries, and does not own, beneficially
or of record, any shares of any other corporation.

 
8

--------------------------------------------------------------------------------

 
 
(d)  Financial Statements.


(i)           Included in Schedule 8(d) are the audited  balance sheets of
Forever Valuable as of December 31, 2011 and the related audited statements of
operations, stockholders’ equity and cash flows for April 30, 2012 together with
the notes to such statements and the opinion of Thomas J Harris, CPA independent
registered public account firm with respect thereto.
 
(ii)           Included in the Forever Valuable Schedules are: audited reviewed
balance sheets of December 31, 2012 and the related audited statements of
operations, stockholders’ equity and cash flows for the years ended on such
dates and all such financial statements have been reviewed by BF Borgers CPA PC.
 
(iii)           All such financial statements have been prepared in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved. The Forever Valuable balance sheets are true and accurate
and present fairly as of their respective dates the financial condition of
Forever Valuable.  As of the date of such balance sheets, except as and to the
extent reflected or reserved against therein, Forever Valuable had no
liabilities or obligations (absolute or contingent) which should be reflected in
the balance sheets or the notes thereto prepared in accordance with generally
accepted accounting principles, and all assets reflected therein are properly
reported and present fairly the value of the assets of Forever Valuable, in
accordance with generally accepted accounting principles. The statements of
operations, stockholders’ equity and cash flows reflect fairly the information
required to be set forth therein by generally accepted accounting principles.


(iv)           Forever Valuable has no liabilities with respect to the payment
of any federal, state, county, local or other taxes (including any deficiencies,
interest or penalties), except for taxes accrued but not yet due and payable.


(v)           Forever Valuable has timely filed all state, federal or local
income and/or franchise tax returns required to be filed by it from inception to
the date hereof.  Each of such income tax returns reflects the taxes due for the
period covered thereby, except for amounts which, in the aggregate, are
immaterial.  In addition, all such tax returns are correct and complete in all
material respects.  All taxes of Forever Valuable which are (A) shown as due on
such tax returns, (B) otherwise due and payable or (C) claimed or asserted by
any taxing authority to be due, have been paid, except for those taxes being
contested in good faith and for which adequate reserves have been established in
the financial statements included in the Financial Statements in accordance with
GAAP.  There are no liens for any taxes upon the assets of Forever Valuable,
other than statutory liens for taxes not yet due and payable.  Forever Valuable
does not know of any proposed or threatened tax claims or assessments.


(vi)           The books and records, financial and otherwise, of Forever
Valuable are in all material aspects complete and correct and have been
maintained in accordance with good business and accounting practices.


(vii)           All of Forever Valuable’s assets are reflected on its financial
statements, and, except as set forth in the Forever Valuable Schedules or the
financial statements of Forever Valuable or the notes thereto, Forever Valuable
has no liabilities, direct or indirect, matured or un-matured, contingent or
otherwise.

 
9

--------------------------------------------------------------------------------

 


(e) Information.  The information concerning Forever Valuable set forth in this
Agreement and the Forever Valuable Schedules is complete and accurate in all
material respects and does not contain any untrue statements of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading.  In addition,
Forever Valuable has fully disclosed in writing to AEGEA (through this Agreement
or the Forever Valuable Schedules) all information relating to matters involving
Forever Valuable or its assets or its present or past operations or activities
which (i) indicated or may indicate, in the aggregate, the existence of a
greater than $1,500 liability , (ii) have led or may lead to a competitive
disadvantage on the part of Forever Valuable or (iii) either alone or in
aggregation with other information covered by this Section, otherwise have led
or may lead to a material adverse effect on Forever Valuable, its assets, or its
operations or activities as presently conducted or as contemplated to be
conducted after the Closing Date, including, but not limited to, information
relating to governmental, employee, environmental, litigation and securities
matters and transactions with affiliates.


(f) Options or Warrants.  Except as set forth in Schedule 8(f), there are no
options, warrants, convertible securities, subscriptions, stock appreciation
rights, phantom stock plans or stock equivalents or other rights, agreements,
arrangements or commitments (contingent or otherwise) of any character issued or
authorized by Forever Valuable relating to the issued or unissued capital stock
of Forever Valuable (including, without limitation, rights the value of which is
determined with reference to the capital stock or other securities of Forever
Valuable) or obligating Forever Valuable to issue or sell any shares of capital
stock of, or options, warrants, convertible securities, subscriptions or other
equity interests in, Forever Valuable.  There are no outstanding contractual
obligations of Forever Valuable to repurchase, redeem or otherwise acquire any
shares of Forever Valuable Common Stock of Forever Valuable or to pay any
dividend or make any other distribution in respect thereof or to provide funds
to, or make any investment (in the form of a loan, capital contribution or
otherwise) in, any person.


(g) Absence of Certain Changes or Events.  Since the date of the most recent
Forever Valuable balance sheet included in the Forever Valuable Schedules:


(i)           except as reflected in an Forever Valuable SEC Report (as
hereinafter defined) there has not been (A) any material adverse change in the
business, operations, properties, assets or condition of Forever Valuable or (B)
any damage, destruction or loss to Forever Valuable (whether or not covered by
insurance) materially and adversely affecting the business, operations,
properties, assets or condition of Forever Valuable;


(ii)           except as reflected in an Forever Valuable SEC Reports,  Forever
Valuable has not (A) amended its certificate of incorporation or bylaws except
as required by this Agreement; (B) declared or made, or agreed to declare or
make any payment of dividends or distributions of any assets of any kind
whatsoever to stockholders or purchased or redeemed, or agreed to purchase or
redeem, any of its capital stock; (C) waived any rights of value which in the
aggregate are outside of the ordinary course of business or material considering
the business of Forever Valuable; (D) made any material change in its method of
management, operation, or accounting; (E) entered into any transactions or
agreements other than in the ordinary course of business; (F) made any accrual
or arrangement for or payment of bonuses or special compensation of any kind or
any severance or  termination pay to any present or former officer or employee;
(G) increased the rate of compensation payable or to become payable by it to any
of its officers or directors or any of its salaried employees whose monthly
compensation exceed $1,000 ; or  (H) made any increase in any profit sharing,
bonus, deferred compensation, insurance, pension, retirement, or other employee
benefit plan, payment, or arrangement, made to, for or with its officers,
directors, or employees;

 
10

--------------------------------------------------------------------------------

 


(iii)           Forever Valuable has not (A) granted or agreed to grant any
options, warrants, or other rights for its stock, bonds, or other corporate
securities calling for the issuance thereof; (B) borrowed or agreed to borrow
any funds or incurred, or become subject to, any material obligation or
liability (absolute or contingent) except liabilities incurred in the ordinary
course of business; (C) paid or agreed to pay any material obligations or
liabilities (absolute or contingent) other than current liabilities reflected in
or shown on the most recent Forever Valuable balance sheet and current
liabilities incurred since that date in the ordinary course of business and
professional and other fees and expenses in connection with the preparation of
this Agreement and the consummation of the transaction contemplated hereby; (D)
sold or transferred, or agreed to sell or transfer, any of its assets,
properties, or rights (except assets, properties, or rights not used or useful
in its business which, in the aggregate have a value of less than $1,000 ), or
cancelled, or agreed to cancel, any debts or claims (except debts or claims
which in the aggregate are of a value less than $1,000 ); (E) made or permitted
any amendment or termination of any contract, agreement, or license to which it
is a party if such amendment or termination is material, considering the
business of Forever Valuable; or (F) issued, delivered or agreed to issue or
deliver, any stock, bonds or other corporate securities including debentures
(whether authorized and unissued or held as treasury stock), except in
connection with this Agreement; and


(iv)           to its knowledge, Forever Valuable has not become subject to any
law or regulation which materially and adversely affects, or in the future, may
adversely affect, the business, operations, properties, assets or condition of
Forever Valuable.


(h) Litigation and Proceedings.  There are no actions, suits, proceedings or
investigations pending or, to the knowledge of Forever Valuable after reasonable
investigation, threatened by or against Forever Valuable or affecting Forever
Valuable or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind except as disclosed in Schedule 8(h).  Forever Valuable
has no knowledge of any default on its part with respect to any judgment, order,
writ, injunction, decree, award, rule or regulation of any court, arbitrator, or
governmental agency or instrumentality or any circumstance which after
reasonable investigation would result in the discovery of such default.


(i)  Contracts.


(i)           Forever Valuable is not a party to, and its assets, products,
technology and properties are not bound by, any leases, contract, franchise,
license agreement, agreement, debt instrument, obligation, arrangement,
understanding or other commitments whether such agreement is in writing or oral
(“Contract(s)”);


(ii)           Forever Valuable is not a party to or bound by, and the
properties of Forever Valuable are not subject to any Contract, agreement, other
commitment or instrument; any charter or other corporate restriction; or any
judgment, order, writ, injunction, decree, or award; and


(iii)           Forever Valuable is not a party to any oral or written (A)
contract for the employment of any officer or employee; (B) profit sharing,
bonus, deferred compensation, stock option, severance pay, pension benefit or
retirement plan, (C) agreement, contract, or indenture relating to the borrowing
of money, (D) guaranty of any obligation, (E) collective bargaining agreement;
or (F) agreement with any present or former officer or director of Forever
Valuable.

 
11

--------------------------------------------------------------------------------

 


(j)  Compliance With Laws and Regulations.  Forever Valuable has complied with
all United States federal, state, local and any applicable foreign statutes,
laws, rules, regulations, ordinances, codes, orders, judgments, decrees and all
other applicable requirements or rules of law to which it is subject (a “Law”).
Forever Valuable has not received any notification of any asserted present or
past failure by it to comply with any such applicable laws or
regulations.  Forever Valuable has all material licenses, permits, orders or
approvals from all appropriate governmental bodies required for the conduct of
their businesses, and is not in material violation of any such licenses,
permits, orders and approvals. All such licenses, permits, orders and approvals
are in full force and effect, and no suspension or cancellation of any thereof
has been threatened. This compliance includes, but is not limited to, the filing
of all reports to date with federal and state securities authorities.


(k)  Approval of Agreement.  The Board of Directors of Forever Valuable has
authorized the execution and delivery of this Agreement by Forever Valuable and
has approved this Agreement and the transactions contemplated hereby.


(l)  Material Transactions or Affiliations.  Except as disclosed herein and in
Schedule 8(l) attached hereto, there exists no contract, agreement or
arrangement between Forever Valuable and any predecessor and any person who was
at the time of such contract, agreement or arrangement an officer, director, or
person owning of record or known by Forever Valuable to own beneficially, 5% or
more of the issued and outstanding common stock of Forever Valuable and which is
to be performed in whole or in part after the date hereof or was entered into
not more than three years prior to the date hereof.  Neither any officer,
director, nor 5% Shareholders of Forever Valuable has, or has had since
inception of Forever Valuable, any known interest, direct or indirect, in any
such transaction with Forever Valuable which was material to the business of
Forever Valuable.  Forever Valuable has no commitment, whether written or oral,
to lend any funds to, borrow any money from, or enter into any other transaction
with, any such affiliated persons.


(m)           No Conflict as to Forever Valuable.  Neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
herein will (i) violate any provision of the articles of incorporation  or
bylaws of Forever Valuable or (ii) violate, or be in conflict with, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or excuse performance by any person of
any of its obligations under, or cause the acceleration of the maturity of any
debt or obligation pursuant to, or result in the creation or imposition of any
encumbrance upon any property or assets of any of Forever Valuable under, any
material agreement or commitment to which any of Forever Valuable, is a party or
by which any of its property or assets is bound, or to which any of the property
or assets of any of Forever Valuable is subject, or (iii) violate any statute or
law or any judgment, decree, order, regulation or rule of any court or other
governmental body applicable to Forever Valuable except, in the case of
violations, conflicts, defaults, terminations, accelerations or encumbrances
described in clause (ii) of this Section for such matters which are not likely
to have a material adverse effect on the business or financial condition
of  Forever Valuable, taken as a whole.


(n)           Consents and Approvals of Governmental Authorities. Except with
respect to a Form 8-K filing with the U.S. Securities & Exchange Commission, as
well as a Schedule 14C Information Statement to amend Forever Valuable’s
articles of incorporation to complete a change of its corporate name and
authorize additional stock as contemplated in this Agreement, no consent,
approval or authorization of, or declaration, filing or registration with, any
governmental body is required to be made or obtained by Forever Valuable in
connection with the execution, delivery and performance of this Agreement by
Forever Valuable or the consummation of the transactions contemplated herein.


(o)           Other Consents. No consent of any person is required to be
obtained by Forever Valuable to the execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated herein,
including, but not limited to, consents from parties to leases or other
agreements or commitments, except for any consent which the failure to obtain
would not be likely to have a material adverse effect on the business and
financial condition of Forever Valuable.

 
12

--------------------------------------------------------------------------------

 


(p) Bank Accounts; Power of Attorney.  Set forth in Schedule 8(p) is a true and
complete list of (i) all accounts with banks, money market mutual funds or
securities or other financial institutions maintained by Forever Valuable within
the past twelve (12) months, the account numbers thereof, and all persons
authorized to sign or act on behalf of Forever Valuable, (ii) all safe deposit
boxes and other similar custodial arrangements maintained by Forever Valuable
within the past twelve (12) months, (iii) the check ledger for the last 12
months, and (iv) the names of all persons holding powers of attorney from
Forever Valuable or who are otherwise authorized to act on behalf of Forever
Valuable with respect to any matter, other than its officers and directors, and
a summary of the terms of such powers or authorizations.


(q) SEC Filings; Financial Statements.


(i) Forever Valuable has made available to AEGEA, Energis and their respective
members, a correct and complete copy, or there has been available on EDGAR,
copies of each report, registration statement and definitive proxy statement
filed by Forever Valuable with the SEC since its initial filing on November 29,
2007 (the “Forever Valuable SEC Reports”), which are all the forms, reports and
documents filed by Forever Valuable with the SEC from November 29, 2007 to the
date of this Agreement. As of their respective dates, the Forever Valuable SEC
Reports: (A) were prepared in accordance and complied in all material respects
with the requirements of the Securities Act or the Exchange Act, as the case may
be, and the rules and regulations of the SEC thereunder applicable to such
Forever Valuable SEC Reports, and (B) did not at the time they were filed (and
if amended or superseded by a filing prior to the date of this Agreement then on
the date of such filing and as so amended or superseded) contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.
 
(ii)  Each set of financial statements (including, in each case, any related
notes thereto) contained in the Forever Valuable SEC Reports comply as to form
in all material respects with the published rules and regulations of the SEC
with respect thereto, were prepared in accordance with U.S. GAAP applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes thereto or, in the case of unaudited statements, do not contain
footnotes as permitted by Form 10-Q promulgated under the Exchange Act) and each
fairly presents in all material respects the financial position of Forever
Valuable at the respective dates thereof and the results of its operations and
cash flows for the periods indicated, except that the unaudited interim
financial statements were or are subject to normal adjustments which were not or
are not expected to have a material adverse effect on Forever Valuable taken as
a whole.
 
(r)           Insurance Policies.   Forever Valuable has not received notice of
any pending or threatened cancellation (retroactive or otherwise) with respect
to any of the insurance policies in force naming Forever Valuable, any of its
employees thereof as an insured or beneficiary or as a loss payable payee and
Forever Valuable is in compliance in all material respects with all conditions
contained therein.  There are no pending claims against such insurance policies
by Forever Valuable as to which insurers are defending under reservation of
rights or have denied liability, and there exists no claim under such insurance
policies that has not been properly filed by Forever Valuable.  Set forth on
Schedule 8(r) is a list of all of Forever Valuable’s insurance policies.

 
13

--------------------------------------------------------------------------------

 
 
(s)  Employee Benefit Plans and Agreements.  Forever Valuable has no deferred
compensation, pension, profit-sharing and retirement plans, or bonus, welfare,
severance policies or programs or other “employee benefit plans” (as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)), fringe benefit or stock option, stock ownership, stock appreciation,
phantom stock or equity (or equity-based) plans, including individual contracts,
severance agreements, employee agreements, consulting agreements with
individuals, separation and change in control programs, agreements or
arrangements, or employee retention agreements, providing the same or similar
benefits, whether or not written, participated in or maintained by Forever
Valuable or with respect to which contributions are made or obligations assumed
by Forever Valuable in respect of Forever Valuable (including health, life
insurance and other benefit plans maintained for former employees or retirees).
 
9. Access to Properties and Records.


(a) Forever Valuable, AEGEA and Energis will each afford to the officers and
authorized representatives of the other full access to the properties, books and
records of Forever Valuable, AEGEA or Energis, as the case may be, in order that
each may have a full opportunity to make such reasonable investigation as it
shall desire to make of the affairs of the other, and each will furnish the
other with such additional financial and operating data and other information as
to the business and properties of Forever Valuable or AEGEA, as the case may be,
as the other shall from time to time reasonably request.  Without limiting the
foregoing, as soon as practicable after the end of each fiscal quarter (and in
any event through the last fiscal quarter prior to the Closing Date), each party
shall provide the other with quarterly internally prepared and unaudited
financial statements.


(b) Delivery of Books and Records.  At the Closing, Forever Valuable shall
deliver to AEGEA or Energis, the originals of the corporate minute books, books
of account, contracts, records, and all other books or documents of Forever
Valuable now in the possession of Forever Valuable or its representatives.


10.  Indemnification.


(a)           AEGEA hereby agrees to indemnify Forever Valuable and each of the
officers, agents and directors of Forever Valuable as of the date of execution
of this Agreement against any loss, liability, claim, damage, or expense
(including, but not limited to, any and all expense whatsoever reasonably
incurred in investigating, preparing, or defending against any litigation,
commenced or threatened, or any claim whatsoever) (“Loss”), to which it or they
may become subject arising out of or based on any inaccuracy appearing in or
misrepresentations made under this Agreement.  The indemnification provided for
in this paragraph shall survive the Closing and consummation of the transactions
contemplated hereby and termination of this Agreement for one year following the
Closing.


(b)           Energis hereby agrees to indemnify Forever Valuable and each of
the officers, agents and directors of Forever Valuable as of the date of
execution of this Agreement against any loss, liability, claim, damage, or
expense (including, but not limited to, any and all expense whatsoever
reasonably incurred in investigating, preparing, or defending against any
litigation, commenced or threatened, or any claim whatsoever) (“Loss”), to which
it or they may become subject arising out of or based on any inaccuracy
appearing in or misrepresentations made under this Agreement.  The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement for one year following the Closing.

 
14

--------------------------------------------------------------------------------

 


 (c)           Forever Valuable agrees to indemnify and hold harmless AEGEA and
Energis and each of their officers, agents, managers and members of AEGEA as of
the date of execution of this Agreement (the “AEGEA and Energis Indemnitees”)
against any Liabilities incurred or suffered by the AEGEA and Energis
Indemnitees.  For this purpose, “Liabilities” shall mean all suits, proceedings,
claims, expenses, losses, costs, liabilities, judgments, deficiencies,
assessments, actions, investigations, penalties, fines, settlements, interest
and damages (including reasonable attorneys' fees and expenses), whether suit
is  instituted or not and, if instituted, whether at any trial or appellate
level, and whether raised by the parties hereto or a third party, incurred or
suffered by the AEGEA and Energis Indemnitees or any of them arising from, in
connection with or as a result of (i) any false or inaccurate representation or
warranty made by or on behalf of Forever Valuable in or pursuant to this
Agreement; (ii) any default or breach in the performance of any of the covenants
or agreements made by Forever Valuable in or pursuant to this Agreement; (iii)
the operation of Forever Valuable’s business prior to the Closing; (iv) any
obligation or liability of Forever Valuable which is not included in Forever
Valuable’s Financial Statements (v) any breach of the contracts prior to the
Closing; and (vi) any Liabilities arising out of the claims of creditors of
Forever Valuable or any party claiming by, through or under such creditor,
including, but not limited to, any bankruptcy trustee or
debtor-in-possession.  The indemnification provided for in this paragraph shall
survive the Closing and consummation of the transactions contemplated hereby and
termination of this Agreement for one year following the Closing.


11.           Assistance with Post-Closing SEC Reports and Inquiries. Upon the
reasonable request of AEGEA, after the Closing Date, Forever Valuable shall use
its reasonable best efforts to provide such information available to it,
including information, filings, reports, financial statements or other
circumstances of Forever Valuable occurring, reported or filed prior to the
Closing, as may be necessary or required by Forever Valuable for the preparation
of the reports that Forever Valuable is required to file after Closing with the
SEC to remain in compliance and current with its reporting requirements under
the Exchange Act, or filings required to address and resolve matters as may
relate to the period prior to Closing and any SEC comments relating thereto or
any SEC inquiry thereof.


12.           Termination.  This Agreement may be terminated by AEGEA or Forever
Valuable only in the event that Forever Valuable or AEGEA do not meet the
conditions precedent set forth in this Agreement prior to June 1, 2013.  If this
Agreement is terminated pursuant to this section, this Agreement shall be of no
further force or effect, and no obligation, right or liability shall arise
hereunder.


13.           Notices.  Any notice which any of the parties hereto may desire to
serve upon any of the other parties hereto shall be in writing and shall be
conclusively deemed to have been received by the party at its address, if
mailed, postage prepaid, United States mail, registered, return receipt
requested, to the following addresses:

 
15

--------------------------------------------------------------------------------

 
 
If to AEGEA or Energis:
AEGEA, LLC
 
Energis
 
772 U.S. Highway One, Suite 200
  North Palm Beach, FL 33408  
Attn:
 
Telephone:
         
With a copy to:
     
Legal & Compliance, LLC
 
330 Clematis Street, Suite 217
 
West Palm Beach, FL 33401
 
Telephone: (561) 514-0936
 
Facsimile: (561) 514-0832
       
If to Forever Valuable:
Forever Valuable Collectibles, Inc.
 
535 16th Street, Suite 820
 
Denver, CO  80202
  Telephone:  303-573-1000  
Facsimile:  303-534-2400
       
With copy to:
Lanham & Lanham, LLC
 
28562 Oso Parkway, Unit D
 
Rancho Santa Margarita, CA
 
Telephone:  (949) 933-1964
 
Facsimile:  (949) 666-5006


 
16

--------------------------------------------------------------------------------

 
 
14.           Successors.  This Agreement shall be binding upon and inure to the
benefit of the heirs, personal representatives and successors and assigns of the
parties.


15.           Choice of Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Colorado, and the parties submit to the
exclusive jurisdiction of the courts of Colorado in respect of all disputes
arising hereunder.


16.           Counterparts.  This Agreement may be signed in one or more
counterparts, all of which taken together shall constitute an entire agreement.


17.           Confidential Information.  Each of AEGEA and Forever Valuable
hereby acknowledges and agrees that all information disclosed to each other
whether written or oral, relating to the other’s business activities, its
customer names, addresses, all operating plans, information relating to its
existing services, new or envisioned products or services and the development
thereof, scientific, engineering, or technical information relating to the
others business, marketing or product promotional material, including brochures,
product literature, plan sheets, and any and all reports generated to customers,
with regard to customers, unpublished list of names, and all information
relating to order processing, pricing, cost and quotations, and any and all
information relating to relationships with customers, is considered confidential
information, and is proprietary to, and is considered the invaluable trade
secret of such party (collectively “Confidential Information”).  Any disclosure
of any Confidential Information by any party hereto, its employees, or
representatives shall cause immediate, substantial, and irreparable harm and
loss to the other.  Each party understands that the other desires to keep such
Confidential Information in the strictest confidence, and that such party’s
agreement to do so is a continuing condition of the receipt and possession of
Confidential Information, and a material provision of this agreement, and a
condition that shall survive the termination of this Agreement.  Consequently,
each party shall use Confidential Information for the sole purpose of performing
its obligations as provided herein.


18.           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the Parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understandings related to the subject matter hereof.  No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any Party hereto which is not embodied in this Agreement or the
written statements, certificates, or other documents delivered pursuant hereto
or in connection with the transactions contemplated hereby, and no party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not so set forth.


19.           Costs and Expenses.  Except as otherwise specifically set forth
herein, each party will bear its own attorneys, brokers, investment bankers,
agents, and finders employed by, such party.  The parties will indemnify each
other against any claims, costs, losses, expenses or liabilities arising from
any claim for commissions, finder's fees or other compensation in connection
with the transactions contemplated herein which may be asserted by any person
based on any agreement or arrangement for payment by the other party.


20.           Attorney’s Fees.  Should any action be commenced between the
parties to this Agreement concerning the matters set forth in this Agreement or
the right and duties of either in relation thereto, the prevailing party in such
action shall be entitled, in addition to such other relief as may be granted, to
a reasonable sum as and for its attorney’s fees and costs.
 
21.           Finders.  AEGEA and Forever Valuable represents and warrants that
there are no finders or other parties which have represented AEGEA or Forever
Valuable in connection with this transaction which have not received appropriate
compensation.


 
[SIGNATURE PAGES AND SCHEDULES TO FOLLOW]

 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
                     

For and on behalf of  AEGEA, LLC    
A Delaware limited liability company
                   
By:  
/s/ Keith Duffy               Chairman and Chief Executive Officer              
   
For and on behalf of:
Energis Petroleum, LLC
   
a Florida limited liability company
                   
By:
/s/ Keith Duffy            
Name:
Keith Duffy     
Title:
Manageing Member                  
For and on behalf of:
Forever Valuable Collectibles, Inc.
   
a Colorado corporation
                   
By:
/s/ Jodi Stevens
      Jodi Stevens       Chief Executive Officer and Chief Financial Officer  



 
SEE EXHIBITS D AND F FOR THE SIGNATURES OF THE AEGEA MEMBERS AND THE ENERGIS
MANAGING MEMBERS.
 

 
18

--------------------------------------------------------------------------------

 

EXHIBIT A
 
CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF SERIES A CONVERTIBLE
PREFERRED STOCK
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
BLEED-OUT LETTER
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
ARTICLES OF AMENDMENT
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
SIGNATURE PAGE, ENERGIS MANAGING MEMBERS
 


 


 
Signature and Name
       
Sign:
/s/ Keith Duffy
 
Name:
Keith Duffy
 
     
Sign:
/s/ Scott Duffy  
Name:
Scott Duffy  

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
AEGEA INTELLECTUAL AND PERSONAL PROPERTY
 
 
AEGEA Intellectual and Personal Property
 
 
1.
AEGEA Intellectual Property – Including AEGEA business plan, VIS (sports
complex) business plan, financial models (Baker Leisure), development and
construction budgets, village plans, economic study (Dr. Michael Evans), project
plan (ITEC Entertainment), trademarks, logos, names, URLs, concepts, marketing
materials, presentations, web site designs, movie characters and scripts, etc.



 
 
2.
Business Development including the following:  Preliminary approvals received
from the County related to the project were received as far back as 2010.  Since
then there have been numerous discussions with county commissioners regarding
the project.  Currently, we are working with Enterprise Florida under the
State’s Department of Tourism on a series of benefits to the project including
grants, tax abatements, tax incremental financing, impact fee abatement, and
other incentives.



 
 
3.
Letter of Intent with World Development Group International regarding the
equestrian village called AEGEA Equestrian World, planned to be an equestrian
venue.  Definitive agreements are in the process of being drafted.



 
 
4.
Letter of Intent with Veres International Sport and Education Center for
development of the sports and education complex, planned to be capable of
hosting the Olympic games



 
 
5.
Letter of Intent with Crystal Lagoons, the Chilean water technology company, the
first lagoons of this kind and size ever introduced to the U.S.



 
 
6.
Land purchase contracts.

 
Liens And Encumbrances
 
Those items listed in Schedule B-Section 2 of Chicago Title Insurance Company
Title Commitment to AEGEA dated February 18, 2011, as items 2, 4 and 6 through
17, inclusive.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
SIGNATURE PAGE, AEGEA MEMBERS
 
 
 

 
Signature and Name
 
% Ownership
Of Aegea
 
No. and Type of Shares of Forever Valuable Collectibles, Inc
             Sign:
/s/ Keith Duffy
 
30%
 
23,700,000
 Name: Keith Duffy                      Sign: /s/ Scott Duffy  
30%
 
23,700,000
 Name:
Scott Duffy
                     Sign: /s/ Edison Godoy   5.5%   4, 345,000  Name:
Edison Godoy
     
 
             Sign:  /s/ Denia Godoy     5.5%   4, 345,000  Name:
Denia Godoy
                     Sign:
/s/ Carran Schneider
 
20%
 
15,800,000
 Name:  Carran Schneider                     Sign:
/s/ Lou J. Fuoco
 
7%
 
5,530,000
 Name:  SE Florida Ventures, LLC                      Sign: /s/ Nandor Veres  
2%    1,580,000  Name: 
Nandor Veres
       

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE  7(i)(a)
 
ENERGIS REAL PROPERTY
 


 
PARCEL ONE:
 
A parcel of land lying in Section 4, Township 38 South, Range 35 East,
Okeechobee County, Florida, being a portion of lots A and B, according to the
plat entitled SURVEY OF A PART OF SECTION 4, T.38S., R.35E., as recorded in Plat
Book 2, page 76, Public Records of Okeechobee County, Florida, being more
particularly described as follows:
 
Commencing at the northeast corner of said Lot A, being the point of
intersection of the North line of said Section 4 and the West right of way line
of State Road 15, also known as Parrot Avenue, as shown on State of Florida
Department of Transportation Right of Way Map Section 926; thence South
00°07'39" West along the East line of said Lot A and said right of way line a
distance of 306.87 feet to the Point of Beginning of the following described
parcel of land, said point being the point of curvature of a curve concave to
the North, having a radius of 90.80 feet and a central angle of 72°07l18n;
thence departing said lot line, westerly along the arc of said curve a distance
of 114.30 feet to a point of reverse curvature of a curve concave to the South,
having a radius of 137.89 feet and a central angle of 57°59'03"; thence
southwesterly along the arc of said curve a distance of 139.55 feet to a point
of compound curvature of a curve concave to the southeast, having a radius of
3191.17 feet and a central angle of 03°00'01"; thence southwesterly along the
arc of said curve a distance of 167.10 feet to a point of compound curvature of
a curve concave to the East, having a radius of 147.59 feet and a central angle
of 22°09'19"; thence southerly along the arc of said curve a distance of 57.07
feet to a point of compound curvature of a curve concave to the East, having a
radius of 355.45 feet and a central angle of 16°05'28"; thence southerly along
the arc of said curve a distance of 99.83 feet to a point of reverse curvature
of a curve concave to the West, having a radius of 55.91 feet and a central
angle of 54°49'06"; thence southerly along the arc of said curve a distance of
53.49 feet to the point of tangency; thence South 45°40'32" West a distance of
21.51 feet to a point of curvature of a curve concave to the East, having a
radius of 48.59 feet and a central angle of 66°59'23"; thence southerly along
the arc of said curve a distance of 56.81 feet to the point of tangency; thence
South 21°18'51" East a distance of 27.64 feet to a point on the North right of
way line of State Road 78 as described in Official Record Book 517, page 1810,
Public Records of Okeechobee County, Florida; thence North 63°28'36" East along
said right of way line a distance of 264.00 feet to a point of curvature of a
curve concave to the northwest, having a radius of 181.01 feet and a central
angle of 63°20l57"; thence northeasterly along the arc of said curve a distance
of 200.14 feet to the point of tangency, said point lying on the East line of
said Lot A and on the West right of way line of said State Road 15; thence North
00°07'39" East along the East line of said Lot A, a distance of 287.26 feet to
the Point of Beginning.
 
PARCEL TWO:


Non-exclusive Access Easement to benefit Parcel 1, as defined in Cross-Access
Agreement between Lock 7 Development, LLC, a Florida limited liability company
and Energis Petroleum, Inc., a Florida limited liability company as recorded in
Official Records Book 664, at Page 559 of the public records of St. Lucie
County, Florida.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7(f)
 
ENERGIS LITIGATION Energis is a party to a litigation matter with a tenant
involving the non-payment of rent and expenses.  Energis expects such litigation
to conclude favourably.
 

 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 7(j)
 
ENERGIS MEMBER LOANS
 


 
Energis Petroleum, LLC (“Energis”) has entered into various working capital loan
agreements (the “Working Capital Loans”) in such amounts and on such terms as
the Managing Members of Energis have deemed reasonable and appropriate for the
operation of its business.

 
The Working Capital Loans shall bear interest at such rate as reasonable
determined by Energis. Principal and accrued interest are payable in full one
year after the date of the loan.  The holders of the Working Capital Loans shall
be entitled to prepayment of the principal and accrued interest in the event
Energis is acquired (other than the acquisition contemplated in this Share
Exchange Agreement) or either Energis or Forever Valuables, subsequent to the
closing of the Transactions contemplated by this Agreement, completes a
financing transaction of no less than $10,000,000 in debt, equity or a
combination thereof.  In addition, one or more of the Working Capital loans may
contain a conversion feature that permits the holder to exchange the principal
amount and any accrued and unpaid interest in shares of the Acquirers common
stock on such terms and conditions as reasonable determined by Energis.
 

 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 8(d)
 
FOREVER VALUABLE
 
FINANCIAL STATEMENTS
 


 
Please see Securities and Exchange Commission Filings
 
CIK#0001424549
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 8(f)
 
FOREVER VALUABLE
 
OPTIONS AND WARRANTS
 


 
Upon closing there shall be no outstanding options or warrants to purchase
Forever Valuable securities.
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 8(h)
 
FOREVER VALUABLE
 
PENDING OR THREATENED LITIGATION
 
None.
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 8(l)
 
FOREVER VALUABLE
 
MATERIAL TRANSACTIONS AND AFFILIATIONS
 
None.
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 8(p)
 
FOREVER VALUABLE
 
BANK ACCOUNTS, SIGNATORIES, ETC.
 
 
Community Banks of Colorado
 
Jodi Stevens
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 8(r)
 
FOREVER VALUABLE
 
INSURANCE POLICIES
 
 
 
None
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------